ON PETITION ROR RRHRARING.
Blydrnburgh, Justice.
Counsel for defendant in error has filed an application for a rehearing in this case and assigned thirty-five reasons or alleged errors in the decision of this court, accompanied by an elaborate brief. There seems to be but two points alleged why a rehearing should be had, or the opinion handed down November 1, 1917, in this case withdrawn or modified, that were not fully gone into and presented in the original briefs, viz.: First, that the writer hereof had taken his seat as a member of this court since the hearing and decision, and should take part in the application for a rehearing; and, second, that a four-year period of limitation applies to the matters set up in the equitable defense of the answer under Section 4300, Wyoming Compiled Statutes, 1910, instead of a ten-year period under Sections 4295 and 4303, as held in the opinion.
A change of membership in the court is not in itself sufficient reason to grant a rehearing. (4 C. J. 625.) And counsel recognizes this in his brief. The writer not being present at the argument and presentation of this case, has read the pleadings, original briefs of the parties, and the brief filed on behalf of the defendant in error with the application for rehearing, and carefully gone over the entire ‘voluminous record and can see no good reason for disagreeing with the conclusions stated in the exhaustive opinion by Chief Justice Potter in this case.
In regard to the statute of limitations, counsél for defendant in error seems to have changed his mind as to which statute applies since the submission of the case to this court on the hearing. His pleadings, as far as they apply to any statute of this state, states a ten-year period and in his original brief he relies only on Sections 4295 and 4303, Wyo*259ming Compiled Statutes, 1910, as applicable, as is stated in the original opinion (168 Pac. on page 258). We believe counsel was right in his first idea that the ten-year period of limitation was the one that applied to the equitable defense plead in the answer and cross-petition, and that on the facts shown that period had not expired as held in the original opinion.
One other matter which was presented in the original brief is so emphasized in the brief for rehearing as to warn rant mention, and that is the contention that the judgment of the District Court of Albany County in the case of Laramie National Bank v. Steinhoff, rendered May 21, 1892, was void in tota, and did not protect the possession of Wolbol. This matter was disposed of and settled in the case of Laramie National Bank v. Steinhoff, 11 Wyo. 290, 312, adversely to counsel’s contention, as stated in the opinion in this case, although the same counsel made the same contention in his brief on rehearing in that case (11 Wyo., p. 302); and in the opinion on rehearing, Judge Corn (11 Wyo. on page 312) said: “Counsel contends * * * * that, therefore, the judgment itself was void in toto and must give way. But the conclusion does not follow. The court had jurisdiction to determine the question of the right of possession between these parties and had them before it.” Arid the mandate in that case to the District Court plead and introduced in evidence in this case by defendant in error distinctly shows that the judgment in the original case, as far as it decreed the right of possession in the Bank prior to the issue of the United States patent, was valid and subsisting. Defendant in error having plead in the supplemental answer to the cross-petition that the plaintiffs’ title had been acquired by the defendants below by purchase, thus eliminating the necessity of declaring that the legal title was held in trust for defendants below, the case stood, as far as plaintiffs were concerned, simply as a case for damages on account of possession by Wolbol during the same period that he held possession under the judgment of March 21, 1892, and the plaintiff having plead very fully the plead*260ings, judgment and mandate in that case, both in the District Court and the Supreme Court, which distinctly held the judgment as to the possession valid and subsisting for the time prior to the issuance of the patent, the whole case might well have been decided on the pleadings in favor of the defendant below.
The original briefs in this case were very elaborate, as is the brief for counsel for defendant in error on application for rehearing, and we can hardly see that oral argument would illuminate them or enlighten the court further. The original opinion very carefully and fully considered'all the matters and points that had been raised and we believe they were rightly determined and no useful purpose would be served by a rehearing. Counsel for defendant in error, in his brief on the hearing, says: “Owing to the lapse of time, and the inexorable laws of nature, most of the judges and lawyers, as well as the litigants, have ‘passed over the Range’.” Now that all of the titles to the land in controversy, both legal and equitable, have become merged in the heirs of Wolbol, and all necessary matters have, as we believe, been rightly decided, it is meet that this long and vexatious litigation should be brought to a close before those judges and lawyers still connected with it have followed their predecessors “over the Range.” Requiescat in pace. Rehearing denied. Rehearing denied.
Potter, C. J., and Beard, J., concur.